
	

113 SRES 356 IS: Designating February 13, 2014, as “$2.13 Day”.
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 356
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mr. Brown (for himself, Mr. Harkin, Mr. Markey, Ms. Warren, Mrs. Murray, Mr. Merkley, Mr. Casey, Mr. Whitehouse, Mrs. Gillibrand, Mr. Sanders, Mr. Blumenthal, Ms. Hirono, Ms. Baldwin, Mr. Levin, Mr. Durbin, Mrs. Boxer, Mr. Heinrich, and Mr. Franken) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating February 13, 2014, as “$2.13 Day”.
	
	
		Whereas $2.13 per hour is the Federal minimum wage that an employer is required to pay a tipped
			 employee (as defined in section 3(t) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203(t))) as a cash wage under section 3(m) of such Act (29
			 U.S.C. 203(m)) (referred to in this preamble as the Federal minimum wage for tipped employees);Whereas when the Federal minimum wage for a tipped employee was established in 1966, such wage was
			 linked to the Federal
			 minimum wage for a  covered nonexempt employee under section 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1));Whereas while the Federal minimum wage for a covered nonexempt employee increased in 2009, the
			 Federal minimum wage for a tipped employee has not changed in more than 20
			 years;Whereas in the 1980s, the Federal minimum wage for a tipped employee reached 60 percent of the
			 Federal minimum wage for a covered nonexempt employee, and in 2014, the
			 Federal minimum wage for a tipped employee is only
			 29 percent of the $7.25 per hour Federal minimum wage for a covered
			 nonexempt employee;Whereas tipped employees work in many occupations, including working as restaurant servers, airport
			 attendants, hotel workers, valets, and salon workers;Whereas $2.13 per hour is such a low wage that tipped
			 employees are dependent
			 on the discretional contributions of consumers for the majority of their
			 income;Whereas 7 States have 1 minimum wage for both tipped employees and covered nonexempt employees,
			 and the
			 restaurant industry has continued to thrive in such States;Whereas in States with a minimum wage for a tipped employee that is higher than $2.13 per hour, the
			 poverty rate for tipped employees is lower
			 than the poverty rate for tipped employees in States without such a higher
			 minimum wage for tipped employees;Whereas restaurant servers have a poverty rate that is 3 times that of the general workforce and
			 are nearly 2 times more likely to depend on the supplemental nutrition
			 assistance program established under the Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.) than the general workforce;Whereas States with a minimum wage for a tipped employee of $2.13 per hour have a poverty rate for
			 employees of color that is
			 nearly double that of States with the highest minimum wage for a tipped
			 employee;Whereas women account for 66 percent of all tipped employees and 71 percent of restaurant servers;Whereas 1/3  of tipped employees are parents who work hard to support their families;Whereas the Bureau of Labor Statistics projected that from 2008 to 2018, the food preparation and
			 serving sector, as defined by the Bureau, would add more than 1,000,000
			 jobs;Whereas such food preparation and serving sector has the lowest median wages of the top 20 growth
			 sectors; andWhereas raising the Federal minimum wage for a tipped employee would provide hardworking people in
			 the United States with more just wages, lift
			 families in the United States out of poverty, and provide economic
			 security to tipped employees in the United States: Now, therefore, be it
		
	
		That—
			(1)the Senate designates Thursday, February 13, 2014, as $2.13 Day; and(2)it is the sense of the Senate that the cash wage that an employer is required to pay a tipped
			 employee (as defined in section 3(t) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203(t))) under section 3(m) of such Act (29 U.S.C. 203(m))
			  should be increased to
			 70 percent of the Federal
			 minimum wage for a covered nonexempt employee under section 6(a)(1) of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)).
